 



EXHIBIT 10.26

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

Non-transferable

GRANT TO



--------------------------------------------------------------------------------

(“Grantee”)

by Genuine Parts Company (the “Company”) of

[_________]

Performance Restricted Stock Units
convertible into shares of its Stock, par value $1.00 per share (the “Units”).

pursuant to and subject to the provisions of the Genuine Parts Company Amended
and Restated 1999 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following page (the “Terms and Conditions”).

Unless accelerated in accordance with the Plan or in the discretion of the
Committee, the Units will be earned on December 31, 2004 in accordance with the
following schedule:

                  Actual Pre-Tax Profit as a              Percent of Target*  
Actual Pre-Tax Profit   Percent of Units Earned**
less than 95%
  less than $574,500,625     0 %
95%
  $574,500,625     50 %
100% or above
  $604,737,500 or more     100 %



--------------------------------------------------------------------------------

*   Pre-tax profit target for the year ending December 31, 2004 is $604,737,500
  **   Straight line interpolation is used to determine percent of Units earned
when actual level is between two designated points. Notwithstanding the
foregoing, upon a Change in Control prior to December 31, 2004, 100% of the
Units will be earned.

IN WITNESS WHEREOF, Genuine Parts Company has caused this Agreement to be
executed as of the Grant Date, as indicated below.

                  GENUINE PARTS COMPANY
 
           

  By:            
 
     

                   Its: Authorized Officer    
 
           

  Grant Date:        
 
     
 
           

  Accepted by Grantee:            
 
     

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS

1. Grant of Units. Genuine Parts Company (the “Company”) hereby grants to the
Grantee named on page 1 hereof (“Grantee”), subject to the restrictions and the
other terms and conditions set forth in the Genuine Parts Company Amended and
Restated 1999 Long Term Incentive Plan (the “Plan”) and in this award agreement
(this “Agreement”), the right to earn on December 31, 2004 the maximum number of
restricted stock units indicated on page 1 hereof which, if and to the extent
earned (the “Units”), will represent the right to receive an equal number of
shares of the Company’s $1.00 par value common stock (“Stock”) on the terms set
forth in this Agreement. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.

2. Vesting of Units. The earned Units will be credited to a bookkeeping account
on behalf of Grantee and will vest and become non-forfeitable on the earliest to
occur of the following (the “Vesting Date”):



  (a)   December 31, 2008,     (b)   The date of Grantee’s Retirement after
December 31, 2004, or     (c)   The date of Grantee’s termination of employment
due to death or Disability, or     (d)   The effective date of a Change in
Control.

If Grantee’s employment terminates prior to the Vesting Date for any reason
other than as described in (b) or (c) above, Grantee shall forfeit all right,
title and interest in and to the then unvested Units as of the date of such
termination and the unvested Units will be reconveyed to the Company without
further consideration or any act or action by Grantee.

3. Conversion to Stock. Unless the Units are forfeited prior to the Vesting Date
as provided in paragraph 2 above or deferred pursuant to paragraph 4 below, the
Units will be converted to actual shares of Stock on the earlier of the
effective date of a Change in Control or December 31, 2008 (the “Conversion
Date”). Stock certificates evidencing the conversion of Units into shares of
Stock will be registered on the books of the Company in Grantee’s name as of the
Conversion Date and delivered to Grantee as soon as practical thereafter.

4. Deferral Election. At any time prior to December 31, 2007, Grantee may elect
to defer delivery of the shares of Stock that would otherwise be due on the
Conversion Date with respect to any or all of the Units. If such deferral
election is made, the Committee shall, in its sole discretion, establish the
rules and procedures for such payment deferrals.

5. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the Units. Nothing
in this Agreement shall interfere with or limit in any way the right of the
Company or any affiliate to terminate Grantee’s employment at any time, nor
confer upon Grantee any right to continue in the employment of the Company or
any affiliate.

6. Dividend Equivalents. If any dividends or other distributions are paid with
respect to the Company’s Stock while the earned Units are outstanding, the
dollar amount or fair market value of such dividends or distributions with
respect to the number of shares of Stock then underlying the Units shall be
converted into additional Units in Grantee’s name, based on the Fair Market
Value of the Stock as of the date such dividends or distributions were payable,
and such additional Units shall be subject to the same forfeiture and transfer
restrictions and deferral terms as apply to the Units with respect to which they
relate. Upon conversion of the Units into shares of Stock at the Conversion Date
or any applicable deferral termination date, Grantee will obtain full voting and
other rights as a shareholder of the Company.

7. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an affiliate, or shall be subject to any lien,
obligation, or liability of Grantee to any other party other than the Company or
an affiliate. The Units are not assignable or transferable by Grantee other than
by will or the laws of descent and distribution or pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code; but the
Committee may permit other transfers.

8. Payment of Taxes. Grantee will, no later than the date as of which any amount
related to the Units first becomes includable in Grantee’s gross income for
federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld with respect to such amount. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its subsidiaries will, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to Grantee.

9. Amendment. The Committee may amend, modify or terminate this Agreement
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.

10. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

11. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

12. Severability. If any one or more of the provisions contained in this
Agreement are deemed invalid, illegal or unenforceable, the other provisions of
this Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

13. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:

Genuine Parts Company
2999 Circle 75 Parkway
Atlanta, Georgia 30339
Attn: Secretary

or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

 